******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. ABDULMALIK NEGEDU
                (AC 35721)
                 Sheldon, Keller and Lavery, Js.
       Argued January 8—officially released March 31, 2015

   (Appeal from Superior Court, judicial district of
Fairfield, geographical area number two, Rodriguez, J.)
  Lisa J. Steele, assigned counsel, for the appellant
(defendant).
   Elizabeth S. Tanaka, assistant state’s attorney, with
whom, on the brief, were John C. Smriga, state’s attor-
ney, and Joseph Marcello, supervisory assistant state’s
attorney, for the appellee (state).
                                  Opinion

   PER CURIAM. The defendant, Abdulmalik Negedu,
appeals from the judgment of conviction, rendered after
a jury trial, of one count of larceny in the second degree
in violation of General Statutes § 53a-123 (a) (2).1 The
defendant claims that Public Acts 2009, No. 09-138, § 2
(P.A. 09-138),2 which amended the second degree lar-
ceny statute after the defendant violated that statute
but before he was convicted of so doing by increasing
the value of stolen property required for commission
of that offense, applies retroactively. Our Supreme
Court has held that it does not. State v. Cote, 314 Conn.
570, 581,        A.3d    (2014); State v. Kalil, 314 Conn.
529, 558–59,        A.3d     (2014). The defendant never-
theless asks this court to hold that the enactment
applies retroactively because it is curative in nature,
an argument that the Supreme Court declined to review
in Cote because it was not properly raised. See State
v. Cote, supra, 314 Conn. 580–81. ‘‘[I]t is axiomatic that
this court, as an intermediate body, is bound by
Supreme Court precedent and [is] unable to modify it
. . . . [W]e are not at liberty to overrule or discard the
decisions of our Supreme Court but are bound by them.
. . . [I]t is not within our province to reevaluate or
replace those decisions.’’ (Internal quotation marks
omitted.) Cannizzaro v. Marinyak, 139 Conn. App. 722,
734, 57 A.3d 830 (2012), aff’d on other grounds, 312
Conn. 361, 93 A.3d 584 (2014); see also Stuart v. Stuart,
297 Conn. 26, 45–46, 996 A.2d 259 (2010) (‘‘it is manifest
to our hierarchical judicial system that [the Supreme
Court] has the final say on matters of Connecticut law
and that the Appellate Court . . . [is] bound by [its]
precedent’’). Because the Supreme Court has ruled that
the statute is not retroactive, it is not appropriate for
this court to conclude otherwise. Such a determination
lies within the province of the Supreme Court or the leg-
islature.
      The judgment is affirmed.
  1
    The defendant was also convicted of two counts of larceny in the first
degree in violation of General Statutes (Rev. to 2009) § 53a-122 (a) (2). He
has not challenged those convictions.
  2
    Section 2 of P.A. 09-138, entitled ‘‘An Act Concerning Larceny,’’ increased
the value required for an offense constituting larceny in the second degree
as follows: ‘‘(a) A person is guilty of larceny in the second degree when he
commits larceny, as defined in section 53a-119, and . . . (2) the value of
the property . . . exceeds ten thousand dollars . . . . ’’ P.A. 09-138, § 2,
codified at General Statutes (Supp. 2010) § 53a-123 (a) (2). Thus, under the
statutory scheme at the time of the defendant’s conviction, the value of the
property taken would have qualified for a charge of larceny in the third
degree; see General Statutes (Supp. 2010) § 53a-124 (a) (2); a class D felony
with a maximum sentence of five years; see General Statutes (Supp. 2010)
§ 53a-124 (c); General Statutes § 53a-35a (8); rather than a class C felony
with a maximum sentence of ten years under the statute in effect at the
time the crime was committed. See General Statutes (Rev. to 2009) § 53a-
123 (c); General Statutes § 53a-35a (7).